DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 reference to a medical device for connection with the central support member on the device side.  However medical device is not positively recited within the claims, it is unclear how the member would be connected with the medical device. For instance, Claim 18 discusses alignment feature of the central support member in reference to the medical device.  It is unclear which medical device is being referred to as one is not positively recited.  Clarification is requested.  
Claim 4 discusses the stronger bond between patient side cover and device side cover with central support member.  It is unclear what is considered to be a stronger bond and how that would be determined. “Stronger bond” is also discussed in Claims 5-6. Clarification is requested.  
Claims 7 and 8 discuss the “cover has an inside that is removably coupled to the central support member”, it is unclear what “removably coupled” would be defined as. Clarification is requested. 
Claim 13 recites “the patient side connector” in lines 1 and 3, the is insufficient antecedent basis for this limitation in the claim. The Examiner believes this to be a typographical error, and is interpreted as “the patient side cover” according to claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burks (U.S Patent No. 7,215,989) in view of Lang (U.S Patent No. 10,226,615).

In regards to Claim 1,  Burks teaches An electrode kit for preparing a medical device for a patient (Col2 Lines 15 – 30, electrode kit for bioelectric monitoring), the electrode kit comprising: a central support member (Fig 2, #12, Col 4 Lines 25 – 45) having a device side (Fig 2, #14 side) and a patient side (Fig 2, #18 side) with one or more perforations (Fig 2, #30, Col 4 Lines 25 – 45)  are defined between; a conductive material that extends through the one or more perforations to couple the patient and the medical device(Fig 2, #14, Col 4 Lines 25 – 45); wherein the central support member is configured to be coupled to the medical device when the device side cover is removed (Col 2 Lines 41-54, bioelectric monitoring with lead and connector); and a patient side cover removably coupled to the patient side of the central support member (Fig 2, #16, Col 4 Lines 25 – 45), wherein the central support member is configured to couple to the medical device to the patent when the patient side cover is removed (Col 2 Lines 29 – 34).
Burks fails to teach a device side cover removably coupled to the device side of the central support member. 
In the same field of endeavor, Lang teaches a device side cover removably coupled to the device side of the central support member (Fig 4, Fig 5, # 5 electrode cover, encompassing both side of the electrode, Col 5 Lines 15-60). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with a device side cover removably coupled to the device side of the central support member as taught by Lang, since such a modification would provide the predictable result of adding an additional cover to protect the electrode from damage while not in use.  


In regards to Claim 2, Burks in view of Lang teaches, and wherein the patient side cover is removably coupled to the central support member via a patient side adhesive (Fig 2, #16, Col 4 Lines 25 – 45 peeled off cover for patient side adhesive).
Burks fails to teach wherein the device side cover is removably coupled to the central support member via a device side adhesive. 
In the same field of endeavor, Lang teaches device side cover is removably coupled to the central support member via a device side adhesive (Fig 4, Fig 5, # 5 electrode cover, encompassing both side of the electrode, Col 5 Lines 1-35, cover 5 is contacted with glued by gel layer 4.). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with teaches device side cover is removably coupled to the central support member via a device side adhesive as taught by Lang, since such a modification would provide the predictable result of adding an additional cover to protect the electrode from damage while not in use.  

In regards to Claim 3, Burks in view of Lang teaches wherein the patient side adhesive (Col 2 Lines 41-45). 
Burks fails to teach the device side adhesive are different.
In the same field of endeavor, Lang teaches the device side adhesive are different (Fig 4, Fig 5, # 5 electrode cover, encompassing both side of the electrode, Col 5 Lines 1-35, cover 5 is contacted with glued by gel layer 4.). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with the device side adhesive are different as taught by Lang, since such a modification would provide the predictable result of adding an additional cover to protect the electrode from damage while not in use and adding different levels of bonding relative to the function of each side of the electrode.  

In regards to Claim 4, Burks in view of Lang teaches wherein a stronger bond is formed between the patient side cover and the central support member than between the device side cover and the central support member (Col 2 Lines 41-45, patient side adhesive would be stronger to secure the electrode onto the patient and ensure proper placement and positioning for accurate readings as oppose to the device side adhesive which would solely be used to stick to the cover.).

In regards to Claim 5 Burks in view of Lang teach, wherein when the device side cover is removed and the central support member is coupled to the medical device, a stronger bond is formed between the between the central support member and the medical device than between the central support member and the patient side cover (Col 4 Line 64 – Col 5 line 7, device side is attached to the device thru leads and lead connectors to ensure proper attachment to medical device, patient side is a simple adhesive for peel and stick).

In regards to Claim 6, Burks in view of Lang teaches, wherein when the device side cover is removed and the central support member is coupled to the medical device (Col 4 Line 64 – Col 5 line 7, device side is attached to the device thru leads and lead connectors to ensure proper attachment to medical device, patient side is a simple adhesive for peel and stick) and when the patient side cover is removed and the central support member is coupled to the patient (Col 2 Lines 41 – 42, remove peel and stick to place on patient skin), a stronger bond is formed between the between the central support member and the medical device than between the central support member and the patient (Col 4 Line 64 – Col 5 line 7, device side is attached to the device thru leads and lead connectors to ensure proper attachment to medical device, patient side is a simple adhesive for peel and stick).

In regards to Claims 7-8 and 20, Burks in view of Lang teaches wherein the patient side cover also has an inside that is removably coupled to the central support member, and wherein a width of the inside of the patient side cover is greater than the width of the device side of the central support member and less than the width of the inside of the device side cover (Fig 1 #18, Col 4 Lines 25-35, peel tab utilized by patient side cover to enable the removal of adhesive).

Burks fails to teach, wherein the device side cover has an inside that is removably coupled to the central support member, and wherein a width of the inside of the device side cover is greater than a width of the device side of the central support member.
In the same field of endeavor, Lang teaches wherein the device side cover has an inside that is removably coupled to the central support member, and wherein a width of the inside of the device side cover is greater than a width of the device side of the central support member (Fig 4, 5, Col 2 Lines 62 – Col 3 Line 11, surface area of covers greater than gel layer of electrode, covers encompass the electrodes.)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with the device side cover has an inside that is removably coupled to the central support member, and wherein a width of the inside of the device side cover is greater than a width of the device side of the central support member as taught by Lang, since such a modification would provide the predictable result of fully protecting the electrodes by encompassing all portions of the electrode within the cover. 

In regards to Claim 9, Burks in view of Lang teaches, wherein the patient side cover further comprises a release tab, and wherein the patient side cover is removable from the central support member by applying a force on the release tab in a direction opposite the central support member (Fig 1 #18, Col 4 Lines 25-35, peel tab utilized by patient side cover to enable the removal of adhesive).

In regards to Claim 10 Burks in view of Lang fails to teach, wherein the conductive material is a solid gel, wherein the central support member is polyethylene.  
In the same field of endeavor, Lang teaches wherein the conductive material is a solid gel(Fig 1, Col 1 Lines 15-25, conductive gel layer.), wherein the central support member is polyethylene (Commonly accepted in the art for electrode support member to be made of polyethylene).   
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with wherein the conductive material is a solid gel, wherein the central support member is polyethylene as taught by Lang, since such a modification would provide the predictable result of establishing materials that are commonly used within electrodes for signal evaluation.

In regards to Claim 11, Burks in view of Lang teaches, wherein the central supporting member and the conductive material each have concentric, circular cross-sections (Fig 1, #12 body, #14 circular conductive material).

In regards to Claim 12, Burks in view of Lang fails to teach wherein at least one of the device side cover and the patient side cover defines a conductor recess surrounding a base portion, wherein the base portion is configured to be removably coupled to the central support member, and wherein the conductor recess is configured to receive the conductive material extending away from the central support member therein.
In the same field of endeavor, Lang teaches wherein at least one of the device side cover and the patient side cover defines a conductor recess surrounding a base portion, wherein the base portion is configured to be removably coupled to the central support member, and wherein the conductor recess is configured to receive the conductive material extending away from the central support member therein (Fig 4 – 5, Col 6 lines 25-54, covers together form a recess that allows the electrodes to sit within and allow for safe storage of the electrode without disturbing any of the electrode layers including the conductor layer).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with wherein at least one of the device side cover and the patient side cover defines a conductor recess surrounding a base portion, wherein the base portion is configured to be removably coupled to the central support member, and wherein the conductor recess is configured to receive the conductive material extending away from the central support member therein as taught by Lang, since such a modification would provide the predictable result of allowing the electrode to have a secure fit within the cover without any damage to the electrode.  

In regards to Claim 13, Burks in view of Lang teaches the electrode kit according to claim 1, wherein the patient side connector further comprises a centrally positioned handle for applying a force in a direction opposite the central support member to remove the patient side connector therefrom (Col 4, Lines 45-55, the pull tab 18 can be utilized as a handle to remove the patient side connector from the electrode).

In regards to Claim 14, Burks in view of Lang teaches, wherein the medical device is configured to detect at least one of a heart rate and a respiratory rate of the patient via conduction through the conductive material, (Col 2 Lines 15 – 30, bioelectric monitoring and overall patient monitoring done thru use of electrodes would encompass heart rate and respiratory rate as is also known in the art).  

In regards to Claim 15, Burks in view of Lang teaches, wherein the one or more perforations is at least two perforations coupled together by the conductive material (Fig 1 – 3, #14 perforations with conductive material encompassing them, Col 4 lines 25-35).

In regards to Claim 16 Burks in view of Lang teaches, wherein the medical device is a dual electrode system, wherein the conductive material is a first conductive material and the one or more perforations forms a first set of perforations, wherein the central supporting member also defines a second set of one or more perforations therethrough, further comprising a second conductive material that extends through the second set of one or more perforations, and wherein the first conductive material is not in contact with the second conductive material (Fig 1 – 3, #14 perforations with conductive material encompassing them, perforations are sperate with conductive material not in contact with one another).

In regards to Claim 17, Burks in view of Lang teaches, wherein the conductive material is bisected by the central support member, and wherein the conductive material extending through the one or more perforations fixes the conductive material to the central support member (Fig 1 – 3, #14 perforations with conductive material encompassing them, perforations are sperate with conductive material not in contact with one another).


In regards to Claim 18 Burks in view of Lang fails to teach, wherein at least one of the central support member and the patient side cover includes an alignment feature for aligning the central support member to the medical device.
In the same field of endeavor, Lang teaches wherein at least one of the central support member and the patient side cover includes an alignment feature for aligning the central support member to the medical device (Fig 7-8, Col 6 line 61 – Col 7 line 36, hook up to defibrillator with aligned openings mean secured positioning of the electrodes and connection to the defibrillator for testing, Positioning Aids #18).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with wherein at least one of the central support member and the patient side cover includes an alignment feature for aligning the central support member to the medical device as taught by Lang, since such a modification would provide the predictable result of allowing the electrode to be properly positioned with respect to the medical device for use.   

In regards to Claim 19 Burks teaches An electrode kit for preparing a medical device for a patient (Col2 Lines 15 – 30, electrode kit for bioelectric monitoring), the electrode kit comprising: a central support member (Fig 2, #12, Col 4 Lines 25 – 45) having a device side (Fig 2, #14 side) and a patient side (Fig 2, #18 side) with one or more perforations (Fig 2, #30, Col 4 Lines 25 – 45)  are defined between; a conductive material that extends through the one or more perforations to couple the patient and the medical device(Fig 2, #14, Col 4 Lines 25 – 45); wherein the central support member is configured to be coupled to the medical device when the device side cover is removed (Col 2 Lines 41-54, bioelectric monitoring with lead and connector); and a patient side cover removably coupled to the patient side of the central support member (Fig 2, #16, Col 4 Lines 25 – 45), wherein the central support member is configured to couple to the medical device to the patent when the patient side cover is removed (Col 2 Lines 29 – 34), wherein the patient side cover is removably coupled to the central support member via a patient side adhesive (Fig 2, #16, Col 4 Lines 25 – 45 peeled off cover for patient side adhesive), wherein the patient side adhesive (Col 2 Lines 41-45), wherein a stronger bond is formed between the patient side cover and the central support member than between the device side cover and the central support member (Col 2 Lines 41-45, patient side adhesive would be stronger to secure the electrode onto the patient and ensure proper placement and positioning for accurate readings as oppose to the device side adhesive which would solely be used to stick to the cover.), wherein when the device side cover is removed and the central support member is coupled to the medical device, a stronger bond is formed between the between the central support member and the medical device than between the central support member and the patient side cover (Col 4 Line 64 – Col 5 line 7, device side is attached to the device thru leads and lead connectors to ensure proper attachment to medical device, patient side is a simple adhesive for peel and stick).
Burks fails to teach a device side cover removably coupled to the device side of the central support member, wherein the device side cover is removably coupled to the central support member via a device side adhesive, device side adhesive are different.
 In the same field of endeavor, Lang teaches a device side cover removably coupled to the device side of the central support member (Fig 4, Fig 5, # 5 electrode cover, encompassing both side of the electrode, Col 5 Lines 15-60), device side cover is removably coupled to the central support member via a device side adhesive (Fig 4, Fig 5, # 5 electrode cover, encompassing both side of the electrode, Col 5 Lines 1-35, cover 5 is contacted with glued by gel layer 4.),  the device side adhesive are different (Fig 4, Fig 5, # 5 electrode cover, encompassing both side of the electrode, Col 5 Lines 1-35, cover 5 is contacted with glued by gel layer 4.).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the electrode assembly as taught by Burks, with a device side cover removably coupled to the device side of the central support member, wherein the device side cover is removably coupled to the central support member via a device side adhesive, device side adhesive are different as taught by Lang, since such a modification would provide the predictable result of adding an additional cover to protect the electrode from damage while not in use and adding different levels of bonding relative to the function of each side of the electrode.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 16, 2022